DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 

Response to Amendment
The amendment filed on 02/28/2022 has been entered:
Claim 1 – 3, 5, 8 and 11 – 24 remain pending in the application;
Claim 1, 8, 16, 17, 22 and 24 are amended;
Claim 4, 6, 7, 9 and 10 are cancelled.

Applicant’s amendments to claims overcome each and every claim objection as set forth in Final Office Action mailed on 08/31/2021. The corresponding claim objections are withdrawn.
However, applicant’s amendments introduce new grounds of claim objections and 112 claim rejections.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 24 under 35 U.S.C. 103 have been fully considered, but they are moot in view of new grounds of rejection.

Regarding the rejections of independent claim 1, 16, 17, 22 and 24, applicant amended the claims to include limitations “wherein the blood pressure function further linearly depends on a user feature, wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient, wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature, and wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process comprising measuring the blood pressure of the user with an independent sensor”. Applicant submitted on p.10 – 12 that 
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, since applicant’s amendments to claim change the scope of each claim, reference Makkonen et al. (US 2014/0288445 A1; published on 09/25/2014) (hereinafter "Makkonen"), which is previously cited in the Advisory Action mailed on 01/28/2022, is introduced in new grounds of rejection to teach all amended claim limitations in combination with the all other cited references. See detail in later 103 rejection.
Second, more specifically, Makkonen does not exclude the calibration process with independent sensor. Although in [0037] and [0038], Makkonen teaches the calibration process “without measurements with additional reference equipment”, the addition reference equipment cited here does not necessarily equal to independent sensor if the independent sensor is already included in the system but different from the 
Thus, applicant’s arguments regarding the rejections of independent claim 1, 16, 17, 22 and 24 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all remaining corresponding dependent claims, applicant’s remarks submitted on p.12 are exclusively relying on the supposed deficiencies with the rejection of parent claim(s). These remarks are moot for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.10 – 12 have been fully considered but they are moot. The amendment results in new grounds of rejection.


Claim Objections
Claim 1 – 3, 16 – 18 and 23 are objected to because of the following informalities:  
Claim 1 line 8, limitation “a pulse” should read “a pulse of the pulsatility signal” to avoid potential 112(b) issue;
Claim 2 line 5, limitation “the pulse wave” should read “each respective pulse” to avoid potential 112(b) issue;
Claim 3 line 2, limitation “a pulse wave” should read “each respective pulse” to avoid potential 112(b) issue;
Claim 16 line 6, limitation “a pulse” should read “a pulse of the pulsatility signal” to avoid potential 112(b) issue;
Claim 17 line 9, limitation “a pulse” should read “a pulse of the pulsatility signal” to avoid potential 112(b) issue;
Claim 18 line 4, limitation “each of the plurality of pulses” should read “each pulse of the plurality of pulses”;
Claim 23 line 3, limitation “a pulse wave” should read “each respective pulse” to avoid potential 112(b) issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and 22 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding limitation “a plurality of pulses of the pulsatility signal” in claim 18 line 3, it is unclear the above plurality of pulses is newly introduced different pulses or the same plurality of pulses introduced in claim 17 lines 3 – 4, since claim 18 is dependent on claim 17.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above plurality of pulses is interpreted as any reasonable pulses.

Regarding limitation “a pulse” in claim 22 line 8, it is unclear the above pulse of a pulse of plurality of pulses introduced in lines 3 – 4 or a pulse of selected M pulses introduced in line 7.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above pulse is interpreted as any reasonable pulse.

 Regarding limitation “a pulse” in claim 24 line 8, it is unclear the above pulse of a pulse of plurality of pulses introduced in lines 3 – 4 or a pulse of selected M pulses introduced in line 7.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above pulse is interpreted as any reasonable pulse.

claim 24 line 19 and 21 respectively, it is unclear the above time-related feature is all or each or some of the plurality of time-related feature introduced in claim 24 line 11.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above time-related feature in claim 24 line 19 and 21 are interpreted as any reasonable time-related feature in the plurality of time-related feature in line 11.

Regarding limitations “the normalized amplitude-related feature” in claim 24 line 19 – 20 and 21 respectively, it is unclear the above normalized amplitude-related feature is all or each or some of the plurality of normalized amplitude-related feature introduced in claim 24 line 11.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above normalized amplitude-related feature in claim 24 line 19 – 20 and 21 are interpreted as any reasonable normalized amplitude-related feature in the plurality of time-related feature in line 11.

Therefore, claim 18, 22, 24 and corresponding dependent claim 23 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 8, 11 – 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen et al. (US 2014/0288445 A1; published on 09/25/2014) (hereinafter "Makkonen") in view of Sethi et al. (US 2009/0326393 A1; published on 12/31/2009) (hereinafter "Sethi").


providing a pulsatility signal of a user, the pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to compute one or more output values Px, Py, Pz, each of which represents a detected characteristic of the arterial pressure wave of the user." [0027]);
determining a first feature ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]) and a second feature on the basis of the pulsatility signal ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition); and
calculating a blood pressure value on the basis of a blood pressure function depending on the first feature, the second feature, and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp 
wherein the calculating does not use a non-normalized amplitude-related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference.), 
wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),
wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature ("F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), and
wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).

Regarding claim 5, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the blood pressure function is linear with respect to the time-related feature and the normalized amplitude-related feature ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be 

Regarding claim 8, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the user feature comprises one or a combination of: gender; body mass index; or height ("Example equations are presented below … F urp =g 1*gender+h 1*height+w 1*weight+s 1*smoker" [0053]).

Regarding claim 11, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the first and second features used for calculating the blood pressure value are automatically determined from a plurality of features ("The processing component 108 may be a combination of one or more computing devices for performing systematic execution of operations upon predefined data." [0025]; "The measured pulse wave data may be processed using common signal processing means." [0047]).

Regarding claim 12, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the time related feature is based on one or a combination of: time to first peak; time to reflection, or heart rate ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]).

Regarding claim 13, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the normalized amplitude- related feature is based on a normalized end-systolic pressure (These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative height is the normalized amplitude according to the definition).

Regarding claim 14, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the step of providing the pulsatility signal comprises the step of measuring the pulsatility signal ("Accordingly, the first pressure sensor 102 in the first position is exposed to pressure P1, and is configured to generate a first signal Pout1 … the optional second pressure sensor 104 is exposed to pressure P2, and is configured to generate a second signal Pout2." [0026]).

Regarding claim 15, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 14, and Makkonen further teaches wherein the pulsatility signal is measured on the basis of an impedance sensor ("Any pressure sensor of the pressure sensors included in a device may be applied in the claimed manner. Advantageously capacitive high resolution pressure sensors are applied due to their low power consumption and excellent noise performance." [0022]).

Regarding claim 16, Makkonen teaches a non-transitory computer-readable medium having instructions thereon that when implemented by a processor ("The device also comprises a processing component 108 …" [0024]; "Software routines, which are also called as program products, are articles of manufacture and can be stored in any apparatus-readable data storage medium and they include program instructions to perform particular predefined tasks." [0033]) cause the processor to perform a method ("… to provide an improved non-invasive blood pressure information monitoring solution … with … a computer program product …" [0007]) comprising:
providing a pulsatility signal of a user, the pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to compute one or more output values Px, Py, Pz, each of which represents a detected characteristic of the arterial pressure wave of the user." [0027]);
determining a time-related feature comprising a time duration within a pulse ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]) and a normalized amplitude-related feature, on the basis of the pulsatility signal ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude 
calculating a blood pressure value on the basis of a blood pressure function depending on the time-related feature, the normalized amplitude-related feature, and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the calculating does not use a non-normalized amplitude-related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference.),
wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 
wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature ("F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), and
wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).

Regarding claim 17, Makkonen teaches apparatus for determining a blood pressure value ("… to provide an improved non-invasive blood pressure information monitoring solution … with a device, system, method and a computer program product …" [0007]) comprising:
at least one processor ("The device also comprises a processing component 108 …" [0024]) configured to:
receive data representing a pulsatility signal of a user, the pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to 
calculate a first feature on the basis of the pulsatility signal ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]);
calculate a second feature on the basis of the pulsatility signal ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition); and
calculate a blood pressure value on the basis of a function depending on the first feature, the second feature, and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), the first feature being a time-related feature comprising a time duration within a pulse ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." 
wherein the blood pressure value is not calculated based on a non-normalized amplitude- related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference.),
wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),

wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]) comprising measuring the blood pressure of the user with an independent sensor ("Calibration device 80 ... for example, an 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).

Regarding claim 18, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 17, and Makkonen further teaches wherein said at least one processor is further configured to: select a plurality of pulses of the pulsatility signal ("After finding the rise, the peak, the valley and possibly the dicrotic notch and the reflected wave, the pulse may be validated 509 …" [0048]; "After validating a pulse from the measured pulse wave data …" [0049]; here the validating process is a selecting process as defined in the art),
calculate the time-related feature for each of the plurality of pulses, calculate the normalized amplitude-related feature for each pulse of the plurality of pulses ("These pulse wave parameters may include: heart rate or beat-to-beat time, pulse wave velocity, time to systolic peak, time to reflected wave, relative height of the reflected wave, time to dicrotic notch, and relative height of the dicrotic notch etc ... Relative 
calculate the blood pressure value on the basis of a combination of the time-related features and the normalized amplitude-related features of the plurality of pulses ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]).

Regarding claim 20, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 18, and Makkonen further teaches a sensor for measuring the pulsatility signal ("Accordingly, the first pressure sensor 102 in the first position is exposed to pressure P1, and is configured to generate a first signal Pout1 … the optional second pressure sensor 104 is exposed to pressure P2, and is configured to generate a second signal Pout2." [0026]).

Regarding claim 21, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 20, and Makkonen further teaches wherein the sensor is: an impedance sensor ("Any pressure sensor of the pressure sensors included in a device may be applied in the claimed manner. Advantageously capacitive high resolution pressure sensors are applied due to their low power consumption and excellent noise performance." [0022]).


Claim 2, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen in view Sethi, as applied in claim 1 and 18 respectively, and further in view of Motogi et al. (US 5,699,807; published on 12/23/1997) (hereinafter "Motogi") and Addison et al. (US 2014/0187884 A1; published on 07/03/2014) (hereinafter “Addison”).

Regarding claim 2, Makkonen in view Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein said time-related feature and said normalized amplitude-related feature are calculated from each pulse of the pulsatility signal ("After validating a pulse from the measured pulse wave data and when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time, pulse wave velocity, time to systolic peak, time to reflected wave, relative height of the reflected wave, time to dicrotic notch, and relative height of the dicrotic notch etc." [0049]).
Makkonen in view of Sethi fails to explicitly teach wherein a weighting factor is calculated for each pulse of the pulsatility signal on the basis of an error of the pulse wave relative to an average of the plurality of pulses, and wherein the blood pressure function calculates the blood pressure value on the basis of a weighted combination, wherein the time-related feature and the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Motogi teaches wherein a weighting factor is calculated for each pulse of the pulsatility signal on the basis of an error of the 
wherein the blood pressure function calculates the blood pressure value on the basis of a weighted combination ("Subsequently, a mean blood pressure value is calculated by using data of the smooth continuous line thus formed {S19}." Col.5, Ln.33 – 35),
wherein the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the weighted pulse parameter as taught by Motogi. Doing so would make it possible that "an error of the pulse amplitude must be minimized" (see Motogi; Col.4, Ln.43 - 47).

However, in the same field of endeavor, Addison teaches wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“For example, in one embodiment, the period of the updated and rescaled ensemble average (TD) may be given by the following equation …” [0040]; see equation 1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the time rescaling weight as taught by Addison. Doing so would make it possible to "enable the morphological and temporal components of the pulse waveform to be independently ensemble averaged" (see Addison; [0040]) and finally “reduce or prevent the likelihood of blurring of the ensemble average waveform due to the averaging of pulses having different lengths” (see Addison; [0019]).

Regarding claim 3, Makkonen in view of Sethi, Motogi and Addison teaches all claim limitations, as applied in claim 2, and Addison further teaches wherein the weighting factor of a pulse is calculated on the basis of a match between a morphology of a pulse wave and a typical morphology (“… the time rescaling weight may be determined based on a variety of physiological or operational factors, such as whether or not a sampling error occurred during that pulse, the presence of signal noise, the similarity of the pulse shape to previously received pulse shapes, and so forth.” [0040]).


Regarding claim 19, Makkonen in view Sethi teaches all claim limitations, as applied in claim 18, except wherein said at least one processor is further configured to: calculate for each of the plurality of pulses a weighting factor on the basis of the respective pulse, and calculate the blood pressure value on the basis of the weighted average, wherein the time-related feature and the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Motogi teaches wherein said at least one processor is further configured to: 
calculate for each of the plurality of pulses a weighting factor on the basis of the respective pulse (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58; “The weighting coefficients are determined depending on the differences of the pulse amplitude.” Col.4, Ln.59 – 60; here the corrected pulse after smoothing is equivalent to the average pulse), and 

wherein the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the weighted pulse parameter as taught by Motogi. Doing so would make it possible that "an error of the pulse amplitude must be minimized" (see Motogi; Col.4, Ln.43 - 47).
Makkonen in view of Sethi and Motogi fails to explicitly teach wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Addison teaches wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“For example, in one embodiment, the period of the updated and rescaled ensemble average (TD) may be given by the following equation …” [0040]; see equation 1).
.


Claim 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen in view of Sethi and Kahn et al. (US 4,860,759; published on 08/29/1989) (hereinafter “Kahn”).

Regarding claim 22, Makkonen teaches method for determining a blood pressure value ("… to provide an improved non-invasive blood pressure information monitoring solution … with a device, system, method and a computer program product …" [0007]) comprising the steps of:
providing a pulsatility signal of a user, the pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to compute one or more output values Px, Py, Pz, each of which represents a detected characteristic of the arterial pressure wave of the user." [0027]);

calculating a blood pressure value on the basis of a blood pressure function depending on the time-related feature, the normalized amplitude-related feature, and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the calculating does not use a non-normalized amplitude related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference),
wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as 
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),
wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature ("F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), and
wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation 
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]) comprising measuring the blood pressure of the user with an independent sensor ("Calibration device 80 ... for example, an aneroid or mercury spygmomanometer and occluding cuff, a pressure sensor inserted directly into a suitable artery of a patient, or any other device or mechanism used to sense, measure, determine, or derive a reference blood pressure measurement." [0028]; see Fig.2, the calibration device is independent from the sensor 12).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).

However, in the same field of endeavor, Kahn teaches identifying N consecutive pulses of the pulsatility signal and selecting M < N pulses of the N pulses (“According to this invention the microprocessor monitors the pulse trains generated by both of the pulse detectors 26 and 28 and selects the pulse train with the more accurate information as the better indicator of heart rate. The general approach is to chose the channel having the signal with the more regularly repeating pulse intervals.” Col.4, Ln.66 – Col.5, Ln.6).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse data validation as taught by Makkonen with the pulse train selection as taught by Kahn. Doing so would make it possible that "the information provided by two separate sensors in interrelated and combined to provide an improved heart rate measurement" (see Kahn; Col.4, Ln.66 – Col.5, Ln.6) and therefore to “improve the reliability and the accuracy with which vital signs are measured” (see Kahn; Col.1, Ln.27 – 34).

Regarding claim 24, Makkonen teaches method for determining a blood pressure value ("… to provide an improved non-invasive blood pressure information monitoring solution … with a device, system, method and a computer program product …" [0007]) comprising the steps of:
providing a pulsatility signal of a user, the pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the 
for each pulse of the plurality of the selected M pulses, calculating a plurality of time-related features, each time-related feature comprising a time duration within a pulse ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]), and calculating a plurality of normalized amplitude-related features ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition); and
calculating a blood pressure value on the basis of a blood pressure function depending on the plurality of time-related features, the plurality of normalized amplitude-related features and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),

wherein each normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),
wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature ("F sbp 
wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]) comprising measuring the blood pressure of the user with an independent sensor ("Calibration device 80 ... for example, an aneroid or mercury spygmomanometer and occluding cuff, a pressure sensor inserted directly into a suitable artery of a patient, or any other device or mechanism used to sense, measure, determine, or derive a reference blood pressure measurement." [0028]; see Fig.2, the calibration device is independent from the sensor 12).

Makkonen in view of Sethi fails to explicitly teach identifying N consecutive pulses of the pulsatility signal and selecting M < N pulses of the N pulses.
However, in the same field of endeavor, Kahn teaches identifying N consecutive pulses of the pulsatility signal and selecting M < N pulses of the N pulses (“According to this invention the microprocessor monitors the pulse trains generated by both of the pulse detectors 26 and 28 and selects the pulse train with the more accurate information as the better indicator of heart rate. The general approach is to chose the channel having the signal with the more regularly repeating pulse intervals.” Col.4, Ln.66 – Col.5, Ln.6).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse data validation as taught by Makkonen with the pulse train selection as taught by Kahn. Doing so would make it possible that "the information provided by two separate sensors in interrelated and combined to provide an improved heart rate measurement" (see Kahn; Col.4, Ln.66 – Col.5, Ln.6) and therefore to “improve the reliability and the accuracy with which vital signs are measured” (see Kahn; Col.1, Ln.27 – 34).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Makkonen in view of Sethi and Kahn, as applied in claim 22, and further in view of Motogi and Addison.

Regarding claim 23, Makkonen in view of Sethi and Kahn teaches all claim limitations, as applied in claim 22, and Makkonen further teaches wherein said time-related feature and said normalized amplitude related feature are calculated from each pulse of the pulsatility signal ("After validating a pulse from the measured pulse wave data and when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time, pulse wave velocity, time to systolic peak, time to reflected wave, relative height of the reflected wave, time to dicrotic notch, and relative height of the dicrotic notch etc." [0049]).
Makkonen in view of Sethi and Kahn fails to explicitly teach for each pulse of the selected M pulses, calculating a weighting factor on the basis of the error of the pulse wave relative to the average of the selected M pulses; weighting the time-related feature and the normalized amplitude related feature of each respective pulse with the weighting factor of the respective pulse; and calculating the blood pressure value by using the combination of the weighted time- related and the weighted normalized amplitude-related feature.
However, in the same field of endeavor, Motogi teaches for each pulse of the selected M pulses, calculating a weighting factor on the basis of the error of the pulse wave relative to the average of the selected M pulses (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58; “The weighting coefficients are determined depending on the differences of the pulse amplitude.” Col.4, Ln.59 – 60; here the corrected pulse after smoothing is equivalent to the average pulse);
weighting the normalized amplitude related feature of each respective pulse with the weighting factor of the respective pulse (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58); and
calculating the blood pressure value by using the combination of the weighted normalized amplitude-related feature ("Subsequently, a mean blood pressure value is calculated by using data of the smooth continuous line thus formed {S19}." Col.5, Ln.33 – 35; since the blood pressure calculation as taught by Makkonen is a function of linear addition, the normalized amplitude-related feature can be weighted separately).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the weighted pulse parameter as taught by Motogi. Doing so would make it possible that "an error of the pulse amplitude must be minimized" (see Motogi; Col.4, Ln.43 - 47).
Makkonen in view of Sethi, Kahn and Motogi fails to explicitly teach weighting the time-related feature of each respective pulse with the weighting factor of the respective pulse; and calculating the blood pressure value by using the combination of the weighted time-related feature.
However, in the same field of endeavor, Addison teaches weighting the time-related feature of each respective pulse with the weighting factor of the respective pulse (“For example, in one embodiment, the period of the updated and rescaled ensemble average (TD) may be given by the following equation …” [0040]; see equation 1); and 
calculating the blood pressure value by using the combination of the weighted time-related feature ("… the ensemble average waveform may be utilized to accurately determine a physiological parameter of interest, such as ... blood pressure …" [0019] since the blood pressure calculation as taught by Makkonen is a function of linear addition, the time-related feature can be weighted separately).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the time rescaling weight as taught by Addison. Doing so would make it possible to "enable the morphological and temporal components of the pulse waveform to be independently ensemble averaged" (see Addison; [0040]) and finally “reduce or prevent the likelihood of blurring of the ensemble average waveform due to the averaging of pulses having different lengths” (see Addison; [0019]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793